DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 6/11/2019.
Claims 1-11 are currently pending and have been examined. 
This action is made Non-FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2019; 6/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method for controlling a robot must be shown or the feature(s) canceled from the claim(s).  Inserting the description in words of steps into the empty boxes of figure 2 would resolve this objection. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Currently, “Method for Controlling A Robot” is very broad and does not hint at the focus of the invention. 
The disclosure is objected to because of the following informalities: 
[0029] recites “use or function of the tool 4.” Reference character ‘4’ refers to robot joints while ‘7’ refers to the tool. The examiner suggests replacing ‘4’ with reference character ‘7’ to resolve the issue.
 [0030] recites “joint variables of the joints Q of the robot 1.” The character Q is neither in the drawings or is previously mentioned. The examiner suggests replacing ‘Q’ with reference character ‘4’ to resolve the issue.
Appropriate correction is required.
Claim Objections
Claims 2 is objected to because of the following informalities:
Claim 2, line 3 recites “activating the robot automatically the control device in accordance with the path determined.” There seems to be missing words between ‘automatically’ and ‘the control device’. It is unclear how and what it means to automatically activate the robot and it is unclear .
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “Automatic path planning module” in claims 1, 3, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The description provides the structure in [0014] as “the automatic path planning module may be part of the control device.” The structure of the control device is further described in [0022].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2 recites “further comprising: transferring an ancillary condition is transferred to the automatic path planning module that is complied with...” The wording of the method claim makes it 
Claim 9 is also rejected because it does not resolve the deficiencies of Claim 8. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eliasson (US 20110106308 A1) in view of Madvil (US 20150277398 A1) and Liu (NPL: “Inverse Kinematics Analysis of 5-DOF Robot Manipulators Based on Virtual Joint Method”).
Regarding Claim 1,
Eliasson discloses,
	A method for controlling a robot for automatic positioning of a tool in a target pose (“The present invention relates to a device and a method for optimizing a programmed movement path for an industrial robot. The invention is suitable for any types of robot automated processes in which the tool orientation is of less importance, such as laser welding, laser cutting, water jet cutting, arc welding, and milling.” [0001]),
	the robot including a movable robot arm that includes a robot flange on an end side, on which the tool is held, the method comprising (“The third arm 12 supports in its outer end a so-called robot hand 13, which is rotatable around a fifth axis. The robot also comprises a tool attachment, which is rotatable relative to the robot hand about a sixth axis.” [0024]; Examiner Interpretation: The robot hand is interpreted as the robot flange (see figure 1).):
	specifying three dimensional space coordinates of a reference point of the tool, of an axis of the tool, and of an orientation of the axis as part of the target pose for the tool (“The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, or if it is allowed to vary the tool orientation within a tolerance interval, there is redundancy for the inverse kinematics. This means that there are several possible robot configurations that satisfy the given constraints, i.e. the given tool position and tolerance interval for the tool orientation.” [0007]; “A coordinate system x,y,z is defined with ;
determining a six dimensional pose of the robot flange corresponding to the target pose of the tool (“The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]);
providing the six dimensional pose of the robot flange and the expanded kinematics to an automatic path planning module; and determining, by the automatic path planning module, a path in accordance with which the six dimensional pose of the robot flange may be moved to from the current initial pose of the robot (“The object of the present invention is to optimize a programmed movement path for an industrial robot in order to reduce the cycle time.” [0004]; “The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]; “The computing unit 24 is further configured to determine movements of the robot between the target points on the programmed path for a plurality of different tool orientations” [0027]; Examiner Interpretation: The calculation of movements of the robot and its axes are performed by the computing unit which is the same as an automatic path planning module.);
Eliasson does not explicitly disclose:
	augmenting a predetermined kinematics of the robot with a virtual joint arranged in the tool that provides a virtual restriction-free rotation about the predetermined axis of the tool; …
	wherein any conflicts occurring during the move with a maximum physical scope of movement of the robot are resolved automatically by a rotation of the virtual joint.
However, Liu teaches:

	Wherein the virtual joint provides virtual restriction-free rotation about an axis of the tool (“the function of the added virtual joint is to rotate the tool, such as drill bit, about its own axis, therefore it will not affect the desired position and orientation of the tool as well as the solutions of the original manipulator.” Pg. 3, Lines 3-6).
	 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).
Liu also does not explicitly disclose:
wherein any conflicts occurring during the move with a maximum physical scope of movement of the robot are resolved automatically by a rotation of the virtual joint.
However, Madvil teaches,
“The system can use a realistic robot simulation (RRS) to simulate the movements of the actual robots on the shop floor. If a collision is found, the system can resolve the collision using various approaches enumerated here, but not limited to, including: 1) changing the robot configuration, i.e., the robot will reach to the same target location using a different configuration of the joints of the robot; 2) rotating the target location around its normal vector” [0018]; Examiner Interpretation: The normal vector at the target location is the virtual joint. The robot is rotated about this virtual joint so that the tool remains in the same place without actually spinning at the virtual joint while the robot arm rotates to avoid a collision.
	 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Madvil to allow for collision avoidance without the need to stop the robot from working (“embodiments in accordance with this disclosure make offline programming of robots more intuitive and hence reduce the required time for offline programming. This benefit can be amplified by the fact that the offline programming can be done simultaneously for more than one robotic arm. Methods according to the disclosure provide a collision free path, without the need to stop the actual robots from working, which can be performed in less time via less skilled offline programmers that lead to dramatically lower costs.” [0019]).
Regarding Claim 2,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson further discloses,
further comprising: transferring the path determined automatically to a control device of the robot; and activating the robot automatically the control device in accordance with the path determined, so that the robot flange arrives at the pose determined and the tool arrives at the predetermined target pose (“The optimized robot program is transferred to a robot controller 32, which downloads the optimized robot program. Then, the robot system is ready for running the optimized robot program.” [0028]; Examiner Interpretation: The optimized robot program is the determined path that includes the determined destination poses of the robot flange and tool.).
Regarding Claim 3,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson further discloses,
wherein that current values of joint variables of real joints of the robot in the initial pose are determined automatically (“The first optimization procedure carries out a search with regard to the full dynamic and kinematic properties of the robot. The optimization is carried out by using a dynamic and a kinematic model of the robot and a copy of the path interpolator used by the robot controller. The path interpolator determines how the programmed movement should be performed by carrying out an interpolation of the movement. The interpolation includes dividing the programmed movement into a plurality of small increments, and computing the angles for all axes of the robot for each increment.” [0033] Examiner Interpretation: The angles for all the axes are the joint variables of real robot joints. They are determined at each increment of the movement, so current values in the initial pose are automatically determined in the first increment.),
Eliasson does not explicitly disclose:
a first set of joint variables is provided as part of the expanded kinematics, and a second set of joint variables is determined by the automatic path planning module as part of the path, wherein the first set refers to the virtual joint and the second set to target values of the respective joint variables corresponding to the predetermined target pose.
However, Liu teaches:
	The virtual joint variable being provided to the kinematics and a second set of joint variables being determined corresponding to the predetermined target pose (Pg. 4, lines 16-17:
    PNG
    media_image1.png
    65
    522
    media_image1.png
    Greyscale

θ6 is provided which is the variable angle of the virtual joint and the rest of the variables which correspond to other actual robot joints are solved using inverse kinematics to reach a target pose.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).
Regarding Claim 4,
Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
wherein determining the path further comprises using a center point of the tool as the position of the virtual joint.
However, Liu teaches:
Having the virtual joint be located at the center point of the tool (“In order to solve the difflculty, we add a virtual joint to the manipulator at the position of the end tool as shown in firgure 2, whose attached coordinate frame is exactly as same as that of the tool." Pg. 2, Lines 21-22; Examiner Interpretation: The tool’s coordinate frame is interpreted to be located at the center of the tool based on figure 2.)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual 
Regarding Claim 5,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson further discloses,
wherein a tip of the tool facing away from the robot flange is used as the reference point of the tool (“The focus point of the laser beam is working as a tool centre point (TCP) with a system setup as shown in FIG. 5” [0039]; Examiner Interpretation: The laser beam is the tool, and the focus point of the laser beam is the tip of the tool that faces away from the robot flange.).
Regarding Claim 6,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
wherein determining the path further comprises using a virtual connecting element that connects the virtual joint to the reference point or to a tip of the tool facing away from the robot flange.
However, Liu teaches:
	Connecting the virtual joint to the tool’s reference point (“we add a virtual joint to the manipulator at the position of the end tool as shown in firgure 2, whose attached coordinate frame is exactly as same as that of the tool.” Pg. 2, Lines 21-22; Examiner Interpretation: The coordinate frame of the end tool is the reference point of the tool. The connecting element is the computation of zero positional transformations between the joint and the reference point.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).
Regarding Claim 7,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
wherein the reference point of the tool is the position of the virtual joint.
However, Liu teaches:
The reference point of the tool being at the same position of the virtual joint (“we add a virtual joint to the manipulator at the position of the end tool as shown in firgure 2, whose attached coordinate frame is exactly as same as that of the tool.” Pg. 2, Lines 21-22; Examiner Interpretation: The coordinate frame of the end tool is the reference point of the tool.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).
Regarding Claim 8,
Modified Eliasson discloses,
	The method of claim 1,
Eliasson does not explicitly disclose:
further comprising: transferring an ancillary condition is transferred to the automatic path planning module that is complied with automatically by the automatic path planning module when the path is determined by at least one virtual rotation of the virtual joint provided no conflict with a physical limitation of the robot occurs.
However, Madvil teaches:
	A virtual rotation of the virtual joint to avoid conflicts with the physical limitations of the robot (“The system can use a realistic robot simulation (RRS) to simulate the movements of the actual robots on the shop floor. If a collision is found, the system can resolve the collision using various approaches 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Madvil to allow for collision avoidance without the need to stop the robot from working (“embodiments in accordance with this disclosure make offline programming of robots more intuitive and hence reduce the required time for offline programming. This benefit can be amplified by the fact that the offline programming can be done simultaneously for more than one robotic arm. Methods according to the disclosure provide a collision free path, without the need to stop the actual robots from working, which can be performed in less time via less skilled offline programmers that lead to dramatically lower costs.” [0019]).
Regarding Claim 9,
Modified Eliasson discloses,
	The method of claim 8,
Eliasson does not explicitly disclose:
wherein the ancillary condition is a property of a pose of the robot arm when the tool reaches the target pose.
However, Madvil teaches:
	An ancillary condition being a property of a pose of the robot arm (“The system can use a realistic robot simulation (RRS) to simulate the movements of the actual robots on the shop floor. If a collision is found, the system can resolve the collision using various approaches enumerated here, but not limited to, including: 1) changing the robot configuration, i.e., the robot will reach to the same target location using 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Madvil to allow for collision avoidance without the need to stop the robot from working (“embodiments in accordance with this disclosure make offline programming of robots more intuitive and hence reduce the required time for offline programming. This benefit can be amplified by the fact that the offline programming can be done simultaneously for more than one robotic arm. Methods according to the disclosure provide a collision free path, without the need to stop the actual robots from working, which can be performed in less time via less skilled offline programmers that lead to dramatically lower costs.” [0019]).
Regarding Claim 10,
Eliasson discloses,
	A non-transitory computer implemented storage medium that stores machine- readable instructions executable by at least one processor to control a robot for automatic positioning of a tool in a target pose (“The optimized robot program is transferred to a robot controller 32, which downloads the optimized robot program. Then, the robot system is ready for running the optimized robot program.” [0028]; Examiner Interpretation: The optimized robot program is machine-readable instructions to move the robot to position the tool into target poses. The robot controller includes a processor and computer implemented storage medium as it can download the program and run it.),
the robot including a movable robot arm that includes a robot flange on an end side, on which the tool is held (“The third arm 12 supports in its outer end a so-called robot hand 13, which is rotatable around a fifth axis. The robot also comprises a tool attachment, which is rotatable relative to the robot ,
the machine-readable instructions comprising: specifying three dimensional space coordinates of a reference point of the tool, of an axis of the tool, and of an orientation of the axis as part of the target pose for the tool (“The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, or if it is allowed to vary the tool orientation within a tolerance interval, there is redundancy for the inverse kinematics. This means that there are several possible robot configurations that satisfy the given constraints, i.e. the given tool position and tolerance interval for the tool orientation.” [0007]; “A coordinate system x,y,z is defined with respect to the laser beam 66….The focus point of the laser beam is working as a tool centre point (TCP) with a system setup as shown in FIG. 5.” [0039]);
determining a six dimensional pose of a robot flange corresponding to the target pose of the tool (“The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]);  
and determining a path in accordance with which the six dimensional pose of the robot flange may be moved to from the current initial pose of the robot (“The object of the present invention is to optimize a programmed movement path for an industrial robot in order to reduce the cycle time.” [0004]; “The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]; “The computing unit 24 is further configured to determine movements of the robot between the target points on the programmed path for a plurality of different tool orientations” [0027]; Examiner ;
Eliasson does not explicitly disclose:
	augmenting a predetermined kinematics of the robot with a virtual joint arranged in the tool that provides a virtual restriction-free rotation about the predetermined axis of the tool; …
	wherein any conflicts occurring during the move with a maximum physical scope of movement of the robot are resolved automatically by a rotation of the virtual joint.
However, Liu teaches:
	‘Augmenting’ (“we can add an appropriate virtual joint to a 5-DOF manipulator and change it into a 6-DOF one without affecting its desired position and orientation. Then by solving the inverse kinematics problem of the 6-DOF manipulator we also get the solutions of the original 5-DOF manipulator.” Pg. 1, Introduction).
	Wherein the virtual joint provides a virtual restriction-free rotation about an axis of the tool (“the function of the added virtual joint is to rotate the tool, such as drill bit, about its own axis, therefore it will not affect the desired position and orientation of the tool as well as the solutions of the original manipulator.” Pg. 3, Lines 3-6).
	 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics 
Liu also does not explicitly disclose:
wherein any conflicts occurring during the move with a maximum physical scope of movement of the robot are resolved automatically by a rotation of the virtual joint.
However, Madvil teaches,
“The system can use a realistic robot simulation (RRS) to simulate the movements of the actual robots on the shop floor. If a collision is found, the system can resolve the collision using various approaches enumerated here, but not limited to, including: 1) changing the robot configuration, i.e., the robot will reach to the same target location using a different configuration of the joints of the robot; 2) rotating the target location around its normal vector” [0018]; Examiner Interpretation: The normal vector at the target location is the virtual joint. The robot is rotated about this virtual joint so that the tool remains in the same place without actually spinning at the virtual joint while the robot arm rotates to avoid a collision.
	 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Madvil to allow for collision avoidance without the need to stop the robot from working (“embodiments in accordance with this disclosure make offline programming of robots more intuitive and hence reduce the required time for offline programming. This benefit can be amplified by the fact that the offline programming can be done simultaneously for more than one robotic arm. Methods according to the disclosure provide a collision free path, without the need 
Regarding Claim 11,
Eliasson discloses,
	A robot comprising: a movable robot arm comprising a robot flange for holding a tool on an end side (“The third arm 12 supports in its outer end a so-called robot hand 13, which is rotatable around a fifth axis. The robot also comprises a tool attachment, which is rotatable relative to the robot hand about a sixth axis.” [0024]; Examiner Interpretation: The robot hand is interpreted as the robot flange (see figure 1).);
and a control device comprising an interface for receiving specifications, a data memory and a processor device connected to the data memory and to the interface for executing the program code stored in the data memory comprising instructions to (“FIG. 3 shows a device 20 for optimizing a programmed movement path according to an embodiment of the invention. The device 20 is a computer, for example a PC, including a user interface 22, such as a display screen, a keyboard and a mouth. The device 20 comprises hardware necessary for processing data such as a central processing unit (CPU), data storage, and communication means for communicating with external equipment, for example with a robot controller. The device 20 also comprises software for carrying out the method according to the invention.” [0026]):
specify three dimensional space coordinates of a reference point of the tool, of an axis of the tool, and of an orientation of the axis as part of the target pose for the tool (“The tool orientation can be allowed to vary for the tilting of the tool as well as in the rotation around the symmetry axis of the tool. If the tool orientation is arbitrary for a specific target point on the path, or if it is allowed to vary the tool orientation within a tolerance interval, there is redundancy for the inverse kinematics. This means that there are several possible robot configurations that satisfy the given constraints, i.e. the given tool ;
determine a six dimensional pose of a robot flange corresponding to the target pose of the tool (“The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]);
and determine a path in accordance with which the six dimensional pose of the robot flange may be moved to from the current initial pose of the robot (“The object of the present invention is to optimize a programmed movement path for an industrial robot in order to reduce the cycle time.” [0004]; “The movements of the axes of the robot is calculated by converting the position and orientation of the tool at the target point into positions of the axes of the robot based on a kinematic model of the robot.” [0014]; “The computing unit 24 is further configured to determine movements of the robot between the target points on the programmed path for a plurality of different tool orientations” [0027]; Examiner Interpretation: The calculation of movements of the robot and its axes are performed by the computing unit which is the same as an automatic path planning module.);
Eliasson does not explicitly disclose:
augment a predetermined kinematics of the robot with a virtual joint arranged in the tool that provides a virtual restriction-free rotation about the predetermined axis of the tool; …
	wherein any conflicts occurring during the move with a maximum physical scope of movement of the robot are resolved automatically by a rotation of the virtual joint.
However, Liu teaches:
	‘Augmenting’ (“we can add an appropriate virtual joint to a 5-DOF manipulator and change it into a 6-DOF one without affecting its desired position and orientation. Then by solving the inverse kinematics 
	Wherein the virtual joint provides a virtual restriction-free rotation about an axis of the tool (“the function of the added virtual joint is to rotate the tool, such as drill bit, about its own axis, therefore it will not affect the desired position and orientation of the tool as well as the solutions of the original manipulator.” Pg. 3, Lines 3-6).
	 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Eliasson to include further teachings of Liu to solve the inverse kinematics issue of multiple solutions when a target pose requires less degrees of freedom than the robot possesses. The robot disclosed by Eliasson has 6DOF ([0024]) while the target rotation of the tool about its symmetrical axis can be arbitrary ([0025]), effectively making the target a 5DOF pose. This leads to a non-closed form solution to the inverse kinematics problem of positioning the robot arm. By adding a virtual joint to the tool to force the target pose to have an additional ‘virtual’ degree of freedom as to match the degrees of freedom the robot possesses, inverse kinematics can be performed in a simpler manner (Liu: “To solve the inverse kinematics problem of a robot manipulator without closed form solutions, one-dimensional iterative method is very useful. However, for a 5-DOF robot manipulator, because of the uncontrolable and uncertain orientation vectors, it's difficult to analytically express all joint variables by one of them, therefore one-dimensional iterative method can not be directedly used. By adding an appropriate virtual joint to it, a 5-DOF manipulator can be changed into a 6-DOF one so that the uncertain orientation vectors can be pre-given, and the difficulty is solved.” [Abstract]).
Liu also does not explicitly disclose:
wherein any conflicts occurring during the move with a maximum physical scope of movement of the robot are resolved automatically by a rotation of the virtual joint.
However, Madvil teaches,

	 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified modified Eliasson to include further teachings of Madvil to allow for collision avoidance without the need to stop the robot from working (“embodiments in accordance with this disclosure make offline programming of robots more intuitive and hence reduce the required time for offline programming. This benefit can be amplified by the fact that the offline programming can be done simultaneously for more than one robotic arm. Methods according to the disclosure provide a collision free path, without the need to stop the actual robots from working, which can be performed in less time via less skilled offline programmers that lead to dramatically lower costs.” [0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Leontjevs (IDS NPL: “Singularity Avoidance by Virtual Redundant Axis and its Application to Large Base Motion Compensation of Serial Robots”) is pertinent because it augments a virtual redundant axis at the robot tool to avoid issues involving singularities.
Gracia
Hourtash (US 20130325029 A1) is pertinent because it involves maintaining the state of an end effector while moving a joint of the arm to avoid collision (similar to rotating about a virtual axis to avoid collision). [0015]
Gerstenberger (US 6317651 B1) is pertinent because it involves a similar inverse kinematics controlled manipulator with a robot flange at the end portion. Paragraphs [0008-0011] discloses a reduced order determiner which can ignore the spin about a tool to achieve inverse kinematics of a manipulator with fewer than 6 joints (similar to virtual joint).
Jing (US 20120029699 A1) is pertinent because it involves a TCP coordinate system and inverse kinematics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.G.E./              Examiner, Art Unit 3664                                                                                                                                                                                          /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664